


110 HR 3669 IH: South Pacific Tuna Fleet Act of

U.S. House of Representatives
2007-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3669
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2007
			Mr. Faleomavaega introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 46, United States Code, to promote the
		  U.S. distant water tuna fleet.
	
	
		1.Short titleThis Act may be cited as the
			 South Pacific Tuna Fleet Act of
			 2007.
		2.Fishing in south
			 pacific tuna treaty convention area
			(a)Fishery
			 endorsementsSection 12108 of title 46, United States Code, is
			 amended by adding at the end the following new subsection:
				
					(e)A fishery
				endorsement is not required for a United States documented purse seine tuna
				fishing vessel home ported in American Samoa while fishing exclusively for
				highly migratory species under a license issued pursuant to the 1987 Treaty on
				Fisheries Between the Governments of Certain Pacific Island States and the
				Government of the United States of America in the treaty area or in United
				States exclusive economic zones bordering the treaty
				area.
					.
			(b)Effective
			 dateThis Act shall become effective upon date of
			 enactment.
			
